Citation Nr: 1628462	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease and joint disease, cervical spine with scars.

2.  Entitlement to an initial rating in excess of 10 percent for right upper radiculopathy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1976 to August 1979.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for degenerative disc and joint disese, cervical spine with scars and radicular symptoms, right arm, and assigned a 20 percent rating.  In an August 2015 rating decision, the RO assigned a separate 10 percent rating for the Veteran's right upper radiculopathy.  The August 2015 rating decision also granted service connection for a lumbar spine disability and related bilateral lower radiculopathy.  The Veteran appealed the ratings for cervical spine disability and right upper radiculopathy.

In his June 2010 substantive appeal, the Veteran requested the opportunity to testify at a Central Office Board hearing.  The hearing was scheduled for April 2016 and the Veteran was notified in writing in advance of the date, time, and location of the requested hearing.  He did not appear for the hearing and has offered no cause for the failure to appear.  The hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The Board notes that during the course of the appeal, the Veteran changed his representation from VFW to Paralyzed Veterans of America, Inc., as evidenced by a VA Form 21-22 submitted in November 2010.

The Board notes that in his June 2010 substantive appeal, the Veteran reported that he had been out of work for many months in the past and that he was unable to function at a normal level.  It appears the Veteran may be asserting entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Board therefore refers the issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he is entitled to more than a 20 percent evaluation for his cervical spine disability and more than a 10 percent evaluation for his related right upper radiculopathy.  

The Veteran last underwent examination in relation to his cervical spine disability in April 2009, with an addendum provided in September 2010.  The examiner noted right upper extremity radicular symptoms.  Subsequently received evidence, however, indicates the Veteran's disability may have worsened since that examination.  In an April 2010 statement, the Veteran explained that he had cervical fusion surgeries in January 2009 and March 2010, in addition to earlier surgeries.  In a statement of February 2010, the Veteran claims that following an MRi, he received a diagnosis of herniated disc at the C6-7 level.  The March 2010 operative report notes "a new onset of severe numbness in his upper arm and into his fingers, especially on the left side."  In a January 2011 statement, the Veteran indicated that his spinal condition had worsened.  Given these indications that the Veteran's condition has worsened since the April 2009 examination, the Board finds that a new examination is necessary.  The AOJ should obtain a new VA examination regarding the current nature and severity of the Veteran's cervical spine disability and related right upper radiculopathy, and whether separate rating may be assigned for any additional disability caused by the service connected cervical spine disability.  

While this matter is on remand, the AOJ should obtain any additional, relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice explaining the criteria for a temporary total rating for convalescence following surgical treatment.  See Veteran's February 2011 Correspondence.

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

3.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to his claims.  The letter should request that he complete a release for all identified records. 

4.  If the Veteran responds to the letter sent pursuant to paragraph 3, undertake reasonable efforts to obtain all relevant records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.

5.  After obtaining all outstanding records, arrange for a VA examination to address the current nature and severity of the Veteran's cervical spine disability and related upper radiculopathy.  The claims file and a copy of this Remand must be made available to the examiner.  All necessary tests should be conducted.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on any functional limitations associated with the Veteran's cervical spine disability. 

The examiner should also indicate whether the Veteran's cervical spine disability results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such. 

The examiner should provide an assessment of the severity of radiculopathy of the right upper extremity, to include whether the Veteran suffers from mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the affected nerve. The examiner must comment on any functional limitations associated with the Veteran's right upper radiculopathy.

The examiner should specifically indicate whether the Veteran's cervical spine disability results in any additional neurologic impairment, to include left upper radiculopathy, bowel impairment, or bladder impairment and, if so, the severity of such impairment. 

In offering any opinion, the examiner should consider all pertinent medical and lay evidence, including the February 2010 and March 2010 treatment records noting left upper radiculopathy and the November 2010 treatment record noting right upper extremity pain and weakness.  Each additional disability found as caused by or a part of the cervical spine disability must be identified and discussed in detail as to its etiology and the severity.  

The complete rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the propriety of a temporary convalescent rating during the appeal period.  See Veteran's February 2011 Correspondence and January 2009 and March 2010 Surgical Records.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The RO should specifically consider the cumulative effects of all of the Veteran's service connected disabilities (see June 2016 Appellant Brief, p. 3 ("The Veteran's multiple service connected orthopedic disabilities are inextricably intertwined and their cumulative impact cannot be discounted")) and whether staged ratings are appropriate.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




